 1
                                                                          JS-6
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
                                SOUTHERN DIVISION
10
11 United States of America,                    Case No. SACV 19-2225 JLS (DFMx)
12             Petitioner,                      Order Enforcing Summons
13
                     v.
14
   Ronald J. Channels, President of
15 Channels & Channels, Inc.
16             Respondent.
17
18
19
          Based on the pleadings and the record, the Petition to Enforce Internal
20
     Revenue Service Summons is GRANTED.
21
          IT IS ORDERED that Respondent shall appear before Revenue Agent
22
     Joseph Creede (or other IRS employee designated for such purpose) and
23
     provide testimony and make available for inspection and copying the books,
24
     records, papers, and other data demanded in the IRS Summons that is the
25
     subject of this proceeding, at the following date, time, and address:
26
27
          Date:       Wednesday, February 19, 2020
28
                                            1
1         Time:       10:00 a.m.
2         Address:    501 West Ocean Blvd., Suite 2100
3                     Long Beach, CA 90802
4
5         Respondent is not required to provide copies of bank statements,
6    cancelled checks, and year-end bank reconciliations, or copies of credit card
7    statements, corresponding to numbers 3h and 3i of the Attachment to the
8    IRS Summons.
9         Respondent’s appearances shall continue from day-to-day thereafter at
10   the same location for as long as is necessary to provide the testimony and to
11   make available for inspection and copying the books, records, papers, and
12   other data demanded in the IRS Summons.
13        Failure by Respondent to comply with the terms of this Order shall be
14   grounds for finding Respondent in contempt of Court, and may result in
15   sanctions, including fines and incarceration.
16
17        DATED: February 18, 2020
18
19                                          ___________________________________
20                                          HON. JOSEPHINE L. STATON
21                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                           2
